PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Illumina c/o Haynes Beffel & Wolfeld LLP
PO Box 366
Half Moon Bay, CA 94019

In re Application of: Kishore JAGANATHAN, et al.
Serial No.: 16160984         
Filed: October 15, 2018
Docket: ILLM 1001-6/IP-1615-US
Title: Aberrant Splicing Detection Using Convolutional Neural Networks (CNNs)
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO GRANT COLOR DRAWINGS



This decision is in response to the petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 15 October 2018.

The petition is GRANTED. 

Review of Facts
Applicant filed a petition requesting acceptance of color drawings on 15 October 2018. 

Regulation and Practice
37 CFR 1.84(a)(2) states in part:

“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

MPEP 608.02(VIII) states in part:
“It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.”

Analysis and Decision
Applicant has satisfied all criteria identified in 37 CFR 1.84(a)(2) and MPEP 608.02(VIII) above.

Accordingly, the petition is GRANTED.


Any inquiry concerning this decision should be directed to Brian Johnson at (571) 272-3595. 

/BRIAN L JOHNSON/Quality Assurance Specialist
Tech. Center 2100